DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, has been examined under the first inventor to file provisions of the AIA .

Specification
The examiner objects to the specification as follows:
Per the descriptive statements preceding the claim and for clarity and accuracy, the description of reproduction 1.1 must be amended to insert --view in a closed state-- after “Front.” Hague Rule 7(5)(a), CFR 1.1067, MPEP 2920.04(a)II. The description of reproduction 1.1 should then read:
--1.1 : Front view in a closed state--
Per the descriptive statements preceding the claim and for clarity and accuracy, the descriptions of reproductions 1.2 and 1.3 must be amended to insert --view in an open state-- after “view;” respectively. Hague Rule 7(5)(a), CFR 1.1067, MPEP 2920.04(a)II. The description of reproductions 1.2 and 1.3 should then read:
--1.2 : Inside view in an open state--
--1.3 : Outside view in an open state--
Per the objections above, the paragraph preceding the claim must be amended to delete the following:
[Babies' napkin cover with back fasteners; 1.1 shows a closed state; 1.2 and 1.3 show an
open state; 1.4 shows a partially open state;]
No description, other than a reference to the drawing, is ordinarily required in a nonprovisional international design application. Hague Rule 7(5)(a), 37 CFR 1.1024 and 1.1067, MPEP 2920.04(a)II. Accordingly, the paragraph should then read:
--The baby shown in 1.4 forms no part of the claimed design; the parts in varying shades of translucent green and their surrounding dash and dot lines in 1.5 form no part of the claimed design.--

Claim Refusal – 35 USC § 112 (a) and (b)
The claim is refused under 35 USC § 112(a) and (b), as the claimed invention is not described in such full, clear, concise and exact terms as to enable any person skilled in the art to make and use the same, and fails to particularly point out and distinctly claim the subject matter which applicant regards as the invention.

The claim is indefinite and nonenabling as follows:

Reproductions 1.2-1.5 disclose oblique dashed lines and lattice-like solid lines within the rectangular features on the napkin cover. However, as currently disclosed, the surfaces are not clearly shown and/or described as applied pattern, surface texture, surface ornamentation, stitching or some other surface treatment. Therefore, it would be impossible for one skilled in the art to make and use the design without resort to conjecture.

    PNG
    media_image1.png
    824
    762
    media_image1.png
    Greyscale

Applicant may overcome this portion of the refusal by inserting a statement in the specification preceding the claim describing the nature of the surfaces arrowed to above in 1.2-1.5.

In the instant application, the disclosure taken as a whole does not provide certainty as to the exact appearance and three dimensional configuration of the napkin cover. Specifically, the broken lines in reproductions 1.1-1.3 are not described in the specification. Consequently, the broken lines may be interpreted in more than one way. For example, the broken lines are not clearly defined as environment, boundaries, stitching, or some other surface treatment. Broken lines may mean different things in different circumstances and their meaning must be made entirely clear. In re Blum 374 F.2d 904, 153 USPQ 177 (CCPA 1967); see MPEP § 2920.05(c) Therefore, as currently disclosed, it would be impossible for one skilled in the art to make and use the design without resort to conjecture.

    PNG
    media_image2.png
    808
    755
    media_image2.png
    Greyscale

Applicant may overcome this portion of the refusal by inserting a statement in the specification preceding the claim describing the broken lines on the reproductions (MPEP § 2920.05(c)). Applicant should note if the broken lines represent unclaimed portions of the cover, the following statement would be sufficient:
--In the reproductions, the evenly-spaced broken lines depict portions of the babies’ napkin cover that form no part of the claim.--	

The reproductions appear blurry/pixelated and contain heavy black lines that run together and obscure understanding of the claim. Therefore, as currently disclosed, one skilled in the art would have to resort to conjecture to make and use the design.

    PNG
    media_image3.png
    826
    761
    media_image3.png
    Greyscale

Applicant may overcome this portion of the refusal by amending the reproductions so the lines, numbers and letters are uniformly thick and well defined, clean, durable and black. See 37 CFR 1.1026.

The baby in reproduction 1.4 is included in the reproductions as part of the claim disclosure (shown in solid lines) but is described in the specification as forming no part of the claim. Accordingly, as currently disclosed, the claim may be interpreted in more than one way. Therefore, it would be impossible for one skilled in the art to make and use the design without resort to conjecture. 

    PNG
    media_image4.png
    831
    597
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    203
    1059
    media_image5.png
    Greyscale

Applicant may overcome this portion of the refusal by amending reproduction 1.4 to convert the baby to broken line, thus disclaiming that portion of the reproduction. If applicant chooses to do so, applicant should note the broken line statement suggested above must be amended to read as follows: 
--In the reproductions, the evenly-spaced broken lines depict portions of the babies’ napkin cover that form no part of the claim; In reproduction 1.4, the evenly-spaced broken lines depict a baby that forms no part thereof.--
The scope of the claim is unclear. Specifically, portions of the napkin cover are not clearly shown as forming part of the claim. Various surfaces are bounded by solid lines on one side and broken lines on another; absent clear surface shading or indication of any broken lines as claim boundaries, a question arises whether those surfaces form part of the claim. As currently disclosed it would be impossible for one skilled in the art to make and use the design without resort to conjecture.

    PNG
    media_image6.png
    894
    804
    media_image6.png
    Greyscale

Applicant may overcome this portion of the refusal by amending the reproductions to insert appropriate surface shading on all claimed surfaces. Applicant should note that if some broken line elements represent three-dimensional features, then the surface shading must terminate at the broken line defining the element and the broken line would form a claim boundary (see example “A” below). If some broken line features are applied to the surface of the napkin cover and the claimed surface continues through each feature, then the surface shading must continue through the broken lines to indicate clearly that the surface within is claimed (see example “B” below).

    PNG
    media_image7.png
    864
    805
    media_image7.png
    Greyscale


    PNG
    media_image8.png
    864
    805
    media_image8.png
    Greyscale


Reproduction 1.5 shows a translucent green color wash and dash-dot-dash broken lines described in the specification as all elements within forming no part of the claim. However, reproduction 1.2 shows the surfaces and features disclosed within the translucent color wash in reproduction 1.5 in solid line and understood to form part of the claim. One skilled in the art would therefore have to resort to conjecture to make and use the design.

    PNG
    media_image9.png
    825
    765
    media_image9.png
    Greyscale


    PNG
    media_image10.png
    163
    1068
    media_image10.png
    Greyscale


    PNG
    media_image11.png
    697
    766
    media_image11.png
    Greyscale

Applicant may overcome this portion of the refusal by amending the reproductions to clearly and consistently disclose the claim. Applicant should note if the translucent green color wash represents an environment of use, applicant must amend the paragraph preceding the claim to replace [and their surrounding dash and dot lines in 1.5 form no part of the claimed design] with --and dash-dot-dash broken lines in 1.5 represent an environment of use and forms no part of the claim.--

Discussion of the Merits of the Case: 
All discussions between the applicant and the examiner regarding the merits of a pending application will be considered an interview and are to be made of record. See MPEP 713. The examiner will not discuss the merits of the application with applicant’s representative if the representative is not registered to practice before the USPTO. Appointment as applicant’s representative before the International Bureau pursuant to Rule 3 of the Common Regulations under the Hague Agreement does NOT entitle such representative to represent the applicant before the USPTO. Furthermore, an applicant that is a juristic entity must be represented by a patent attorney or agent registered to practice before the USPTO.  Additional information regarding interviews is set forth below.
Telephonic or In Person Interviews
A telephonic or in person interview may only be conducted with an attorney or agent registered to practice before the USPTO (“registered practitioner”) or with a pro se applicant (an applicant who is the inventor and who is not represented by a registered practitioner). 

The registered practitioner may either be of record or not of record. To become “of record”, a power of attorney (POA) in accordance with 37 CFR 1.32 must be filed in the application. Form PTO/AIA /80 “Power of Attorney to Prosecute Applications Before the USPTO”, may be used for this purpose:
https://www.uspto.gov/patent/forms/forms-patent-applications-filed-or-after-september-16-2012

See MPEP 402.02(a) for further information. Interviews may also be conducted with a registered practitioner not of record provided the registered practitioner can show authorization to conduct an interview by completing, signing and filing an “Applicant Initiated Interview Request Form” (PTOL-413A) (available at the USPTO web page indicated above). See MPEP 405. For acceptable ways to submit forms to the USPTO, see “When Responding to Official USPTO Correspondence” below.

If a pro se applicant or registered practitioner located outside of the United States wishes to communicate by telephone, it is suggested that such person email the examiner at darcey.gottschalk@uspto.gov to arrange a time and date for the telephone interview. Please include proposed days and times for the proposed call. When proposing a day/time for the interview, please take into account the examiner’s work schedule indicated in the last paragraph of this communication. The email should also be used to determine who will initiate the telephone call.

Email Communications
The merits of the application will not be discussed via email (or other electronic medium) unless appropriate authorization for internet communication is filed in the application. Form PTO/SB/439 “Authorization for Internet Communications in a Patent Application or Request to Withdraw Authorization for Internet Communications” may be used to provide such authorization and is available at the USPTO web page indicated above. The authorization may not be sent by email to the USPTO. For acceptable ways to submit the authorization form to the USPTO, see “When Responding to Official USPTO Correspondence” below. See MPEP 502.03 II for further information.

When Responding to Official USPTO Correspondence 
When responding to an official correspondence issued by the USPTO, including refusals, Ex Parte Quayle, Notice of Allowances, or Notice of Abandonments, please note the following:
The USPTO transacts business in writing. Applicants may submit replies to Office actions only by:
Online via the USPTO's Electronic Filing System-Web (EFS-Web) (Registered eFilers only)
https://www.uspto.gov/patents-application-process/applying-online/efs-web-guidance-and-resources
Mail: Commissioner For Patents, P.O. Box 1450, Alexandria, VA, 22313-1450
Facsimile to the USPTO's Official Fax Number (571-273-8300)
Hand-carry to USPTO's Alexandria, Virginia Customer Service Window

https://www.uspto.gov/patents-maintaining-patent/responding-office-actions

Conclusion
The claim is refused under 35 USC § 112(a) and (b)

The references are cited as pertinent prior art. Applicant may view and obtain copies of the cited references by visiting http://www.uspto.gov/patft/index.html and pressing the “Patent Number Search” button.

To inquire about this communication, applicants may contact Examiner Darcey Gottschalk by phone at (571)270-0225. The examiner can normally be reached Monday through Friday, 9 a.m. to 4 p.m. Eastern. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the applicant may contact the examiner’s supervisor, Eric Goodman, by phone at (571) 272-4734. The fax number for this group is (571) 273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format.

Applicant is reminded that any reply to this Refusal must be signed either by a patent practitioner (i.e., a patent attorney or agent registered to practice before the United States Patent and Trademark Office) or by the applicant. If the applicant is a juristic entity, the reply must be signed by a patent practitioner. See 37 CFR 1.33(b). 


/DARCEY E GOTTSCHALK/Primary Examiner, Art Unit 2919